UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30939 ACTIVE POWER, INC. (Exact name of registrant as specified in its charter) Delaware 74-2961657 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2128 W. Braker Lane, BK12, Austin, Texas (Address of principal executive offices) (Zip Code) (512) 836-6464 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).¨Yes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) LargeAcceleratedFiler ¨ AcceleratedFiler x Non-Accelerated Filer ¨(Do not check if a smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a Shell Company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of common stock, par value of $0.001 per share, outstanding at April26, 2011 was 79,995,479. 1 ACTIVE POWER, INC. FORM 10-Q INDEX PART I – FINANCIAL INFORMATION 3 Item1. Condensed Consolidated Financial Statements. 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item3. Quantitative and Qualitative Disclosures about Market Risk. 17 Item4. Controls and Procedures. 18 PART II – OTHER INFORMATION 18 Item1. Legal Proceedings. 18 Item1A. Risk Factors. 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item3. Defaults Upon Senior Securities. 18 Item4. Reserved. 18 Item5. Other Information. 18 Item6. Exhibits. 19 2 Index PART I – FINANCIAL INFORMATION Item1. Consolidated Financial Statements. Active Power, Inc. Condensed Consolidated Balance Sheets (in thousands) March31, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities Accounts receivable, net of allowance for doubtful accounts of $287 and $330 at March31, 2011 and December31, 2010, respectively Inventories Prepaid expenses and other Total current assets Property and equipment, net Deposits and other Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Revolving line of credit Total current liabilities Long-term liabilities Stockholders’ equity: Common stock 80 80 Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Other accumulated comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Index Active Power, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues: Product revenue $ $ Service and other revenue Total revenue Cost of goods sold: Cost of product revenue Cost of service and other revenue Total cost of goods sold Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Operating loss ) ) Interest expense, net ) ) Other income (expense), net 16 (4 ) Net loss $ ) $ ) Net loss per share, basic& diluted $ ) $ ) Shares used in computing net loss per share, basic& diluted Comprehensive loss: Net loss $ ) $ ) Translation (gain) loss on subsidiaries in foreign currencies ) Comprehensive loss $ ) $ ) See accompanying notes. 4 Index Active Power, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) ThreeMonthsEnded March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation expense Change to allowance for doubtful accounts ) ) Unrealized gain on marketable securities (8 ) — (Gain) Loss on disposal of fixed assets ) 21 Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) Inventories ) 32 Prepaid expenses and other assets ) 1 Accounts payable ) Accrued expenses ) Deferred revenue Long-term liabilities 81 Net cash provided by (used in) operating activities ) Investing activities Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from private placement of common stock — Issuance costs of private placement — ) Proceeds from draw on revolving line of credit — Proceeds from employee stock purchases 1 Purchases of treasury stock ) ) Net cash provided by financing activities Translation gain (loss) on subsidiaries in foreign currencies ) Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 5 Index Active Power, Inc. Notes to Condensed Consolidated Financial Statements March31, 2011 (Unaudited) 1. Significant Accounting Policies Organization and Basis of presentation Active Power, Inc. and its subsidiaries (hereinafter referred to as “we”, “us”, “Active Power” or the “Company”) manufacture and provide critical power quality solutions that provide business continuity and protect customers in the event of an electrical power disturbance. Our products are designed to deliver continuous clean power, protecting customers from voltage fluctuations, such as surges and sags and frequency fluctuations, and also to provide ride-through, or temporary, power to bridge the gap between a power outage and the restoration of utility power. Our target customers are those global enterprises requiring “power insurance” because they have zero tolerance for downtime in their mission critical operations. The Uninterruptible Power Supply (“UPS”) products we manufacture use kinetic energy to provide short-term power as a cleaner alternative to electro-chemical battery-based energy. We sell stand alone UPS products as well as complete continuous power and infrastructure solutions, including containerized continuous power systems that we brand as PowerHouse. We sell our products globally through direct, manufacturer’s representatives, Original Equipment Manufacturer (“OEM”) channels and IT partners. Our current principal markets are Europe, Middle East and Africa (“EMEA”), Asia and North America. The accompanying condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles and include the accounts of the Company and its consolidated subsidiaries. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring items) necessary to present fairly the consolidated financial position of the Company and its consolidated results of operations and cash flows. These interim financial statements should be read in conjunction with the financial statements and accompanying notes included in the Company’s Annual Report on Form10-K for the year ended December31, 2010. Recently issued accounting standards On January1, 2010, we adoptedamendments to authoritative literature that modifies the revenue recognition guidance forestablishing separate units of accounting in a multiple element arrangement and requires the allocation of arrangement consideration to each deliverable in the arrangement based on relative selling price of the elements. The selling price for each deliverable is based on vendor-specific objective evidence (“VSOE”) if available, third-party evidence (“TPE”) if VSOE is not available, or best estimate of selling price (“BESP”) if neither VSOE nor TPE is available. BESP must be determined in a manner that is consistent with that used to determine the price to sell the specific elements on a standalone basis. The authoritative literature permitted prospective or retrospective adoption, and we elected prospective adoption. Other than the increased disclosure requirements of adoption of this policy, the adoption of these amendments did not change our units of accounting, allocation of arrangement consideration, or pattern or timing of revenue recognition. It also did not have a significant impact on our financial position, results of operations, or cash flows for the quarter ended March 31, 2011. See Note 2 for additional discussion of the Company’s revenue recognition policy. 2. Supplemental Balance Sheet Information Receivables Accounts receivable consist of the following (in thousands): March31, December31, 2010 Trade receivables $ $ Allowance for doubtful accounts ) ) $ $ 6 Index Inventory We state inventories at the lower of cost or market, using the first-in-first-out-method (in thousands): March31, December31, 2010 Raw materials $ $ Work in process Finished goods Allowances for obsolescence ) ) $ $ Property and Equipment Property and equipment consist of the following (in thousands): March31, December31, Equipment $ $ Demonstration units Computers and purchased software Furniture and fixtures Leasehold improvements Construction in progress 43 Accumulated depreciation ) ) $ $ Accrued Expenses Accrued expenses consist of the following (in thousands): March31, December31, Compensation and benefits $ $ Warranty liability Property, income, state, sales and franchise tax Professional fees Other $ $ Warranty Liability Generally, the warranty period for our power quality products is 12 months from the date of commissioning or 18 months from the date of shipment from Active Power, whichever period is shorter. Occasionally we offer longer warranty periods to certain customers. The warranty period for products sold to our OEM customer, Caterpillar, is 12 months from the date of shipment to the end-user, or up to 36 months from shipment. This is dependent upon Caterpillar complying with our storage requirements for our products in order to preserve this warranty period beyond the standard 18-month limit. We provide for the estimated cost of product warranties at the time revenue is recognized and this accrual is included in accrued expenses and long-term liabilities on the accompanying consolidated balance sheet. 7 Index Changes in our warranty liability are presented in the following table (in thousands): Balance at December31, 2010 $ Warranty expense Warranty charges incurred ) Balance at March31, 2011 $ Warranty liability included in accrued expenses $ Long-term warranty liability 56 Balance at March31, 2011 $ Revenue Recognition In general, we recognize revenue when four criteria are met: (i) persuasive evidence that an arrangement exists; (ii) delivery has occurred or services have been rendered; (iii) the sales price is fixed or determinable; and (iv) collectability is reasonably assured. In general, revenue is recognized when revenue-generating transactions generally fall into one of the following categories of revenue recognition: • We recognize product revenue at the time of shipment for substantially all products sold directly to customers and through distributors because title and risk of loss pass on delivery to the common carrier. Our customers and distributors do not have the right to return products. If title and risk of loss pass at some other point in time, we recognize such revenue for our customers when the product is delivered to the customer and title and risk of loss have passed. • We recognize installation and service and maintenance revenue at the time the service is performed. • We recognize revenue associated with extended maintenance agreements (“EMAs”) over the life of the contracts using the straight-line method, which approximates the expected timing in which applicable services are performed. Amounts collected in advance of revenue recognition are recorded as a current or long-term liability based on the time from the balance sheet date to the future date of revenue recognition. • We recognize revenue on certain rental programs over the life of the rental agreement using the straight-line method. Amounts collected in advance of revenue recognition are recorded as a current or long-term liability based on the time from the balance sheet date to the future date of revenue recognition. • Shipping costs reimbursed by the customer are included in revenue. Multiple element arrangements (“MEAs”). Arrangements to sell products to customers frequently include multiple deliverables. Our most significant MEAs include the sale of one or more of our CleanSource UPS or PowerHouse products, combined with one or more of the following products: design services, project management, commissioning and installation services, spare parts or consumables, and EMAs. Delivery of the various products or performance of services within the arrangement may or may not coincide. Certain services related to design and consulting may occur prior to delivery of product and commissioning and installation typically takes place within six months of product delivery, depending upon customer requirements. EMAs, consumables, and repair, maintenance or consultingservices generally are delivered over a period of one to five years. In certain arrangements revenue recognized is limited to the amount invoiced or received that is not contingent on the delivery of future products and services. When arrangements include multiple elements, we allocate revenue to each element based on the relative selling price and recognize revenue when the elements have standalone value and the four criteria for revenue recognition have been met for each element. We establish the selling price of each element based on Vendor Specific Objective Evidence (“VSOE”) if available, Third Party Evidence (“TPE”) if VSOE is not available, or best estimate of selling price (“BESP”) if neither VSOE nor TPE is available. We generally determine selling price based on amounts charged separately for the delivered and undelivered elements to similar customers in standalone sales of the specific elements. When arrangements include an EMA, we recognize revenue related to the EMA at the stated contractual price on a straight-line basis over the life of the agreement. Any taxes imposed by governmental authorities on our revenue-producing transactions with customers are shown in our consolidated statements of operations on a net-basis; that is, excluded from our reported revenues. 8 Index 3. Net Loss Per Share The following table sets forth the computation of basic and diluted net loss per share (in thousands, except per share data): ThreeMonthsEnded March 31, Net loss $ ) $ ) Basic and diluted: Weighted-average shares of common stock outstanding used in computing basic and diluted net loss per share Basic and diluted net loss per share $ ) $ ) The calculation of diluted loss per share excludes 9,969,358 and 7,108,158 shares of common stock issuable upon exercise of employee stock options as of March31, 2011 and 2010, respectively, and 19,001 non-vested shares of common stock issuable upon exercise of restricted stock awards as of March31, 2010, because their inclusion in the calculation would be anti-dilutive. There were no restricted stock awards outstanding at March 31, 2011. As of March31, 2011 and 2010, there was no common stock subject to repurchase. 4. Fair Value of Financial Instruments Investments in marketable securities consist of money-market funds, commercial paper and debt securities with readily determinable fair values. Active Power accounts for investments that are reasonably expected to be realized in cash, sold or consumed during the year as short-term investments. We classify investments in marketable securities as available-for-sale and all reclassifications made from unrealized gains/losses to realized gains/losses are determined based on the specific identification method. The carrying amount of investments in marketable securities approximated fair value at March 31, 2011 and December31, 2010. In accordance with our investment policy and guidelines, our short-term investments are diversified among and limited to high quality securities with a minimum of investment grade ratings. We actively monitor our investment portfolio to ensure compliance with our investment objective to preserve capital, meet liquidity requirements and maximize return on our investments. We do not require collateral or enter into master netting arrangements to mitigate our credit risk. The carrying value of our investments in marketable securities consists of the following at March 31, 2011: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated FairValue (Net Carrying Amount) Money–market funds $ $
